Exhibit 99 For Immediate Release ValueVision Reports Fiscal Second Quarter 2012 Results MINNEAPOLIS – August 15, 2012 –ValueVision Media, Inc. (NASDAQ: VVTV), a multichannel electronic retailer operating as ShopNBC (www.shopnbc.com), today announced operating results for its fiscal 2012 second quarter (Q2’12) ended July 28, 2012. The Company will host an investor conference call/webcast today at 11am ET, details below. SUMMARY RESULTS AND KEY OPERATING METRICS ($ Millions, except average price points) Three months ended Six months ended 7/28/2012 7/30/2011 7/28/2012 7/30/2011 Q2 '12 Q2 '11 Change YTD YTD Change Net Sales $ $ % $ $ -1.4 % Gross Profit $ $ % $ $ -1.9
